Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all of the cumulative limitations of claim 7, a scratch tool apparatus adapted for an electrochemical system including an enclosure having a top cover with an opening for measuring the repassivation kinetics and corrosion inhibitor film persistency of a metallic material under simulated sour oil field conditions comprising: a unitary rectangular housing having a central section that extends longitudinally from a first longitudinal end to a second longitudinal end made of an insulating material and having an opening positioned toward the second longitudinal end, the housing including flanges that extend perpendicularly from the central section of the housing at the first longitudinal end, the central section being sized to fit into the opening of the cover of the electrochemical cell while the flanges extend so as not to fit through the opening and provide a seat for a top of the scratch tool to sit on top of the cover of the electrochemical cell; a sample holder positioned within the opening of the housing adapted to hold a sample composed of the metallic material while the sample is exposed to a surrounding environment; a shaft coupled to the sample holder which extends from the first longitudinal end of the housing to the sample holder that is manually operable to move the sample holder longitudinally; and a pin having a tip positioned proximal to a surface of the sample; wherein the shaft can be moved to cause motion of the sample relative to the pin tip to create a scratch on the surface of 
The closet prior art of record is considered to be Wei (CN 202177558), Bosch et al. (Electrochimica Acta 49, 2004, 3029-3038), and Kwon et al. (Corrosion 56, 2000, 32-40).
As asserted by Applicant on August 3, 2021 on page 5 of the amendment, both Bosch and Wei disclose a scratch tool apparatus that are completely immersed within an electrochemical cell enclosure and therefore fails to teach that the housing is sized to fit into the opening of the cover of the electrochemical cell while the flanges extend so as not to fit through the opening and provide a seat for a top of the scratch tool to sit on top of the cover of the electrochemical cell. 
Prior art Kwon teaches a corrosion cell modified for a scratching electrode test, as shown in Fig. 1, comprising specimen holder D and scratcher F immersed in an electrolyte. As show in the Fig. 1, specimen holder D and scratcher F include a portion below the cover of the electrochemical cell and a portion above the electrochemical cell. However, Kwon fails to teach wherein the housing including flanges that extend perpendicularly from the central section of the housing at the first longitudinal end, the central section being sized to fit into the opening of the cover of the electrochemical cell while the flanges extend so as not to fit through the opening and provide a seat for a top of the scratch tool to sit on top of the cover of the electrochemical cell as required by the instant claim. 
The claims are therefore considered to be patentably distinguished from the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

MARIS R. KESSEL
Primary Examiner
Art Unit 1699



/MARIS R KESSEL/Primary Examiner, Art Unit 1699